Title: To James Madison from Thomas Ap Catesby Jones, 22 December 1815
From: Jones, Thomas Ap Catesby
To: Madison, James


                    
                        Sir,
                        
                            Washington City
                            December 22d. 1815.
                        
                    
                    At the early age of fifteen I dedicated myself to the service of my Country by intering the Navy as a midshipman; ten years have now elapsed since

I have been engaged in the various duties of my chosen profession, during which time, I have served under the command of several of the most distinguished Naval officers our country can boast of; among whom I with pleasure mention the names of Hull, Porter, Shaw Patterson Henely &ca. and have the satisfaction to state, that th[r]ough the whole course of my servitude I have gained the entire confidence an[d] esteem of my various commanders. During the whole of the late war, with ingland, I was honor’d with an important command on the coast of Louisiana and Florida, the importance and objects of, which is elucidated by the enclosed letter, of instructions under which I acted; that letter, clearly shews, that not only the success of the Army, but its actual safety, as well as the safety of that section of the Union depended in no inconsiderable degree upon the disposition and vigilance of our Naval power, small as it was; I also consider that, that letter bears the best testimony of the confidence which that distinguished officer (Commodore Patterson) entertained of my qualifications as a Naval commander, and as a proof that his confidence was not unfounded I respectfully call Your attention to the Report of the Court of inquiry of the subject of the capture of the vessels I had the hon⟨or⟩ to command on the 14th December 1814. The wou⟨nd⟩ I received in that conflict has prevented me from returning to the duties of my profession until this per⟨iod⟩ and at the same time that I signify my readiness to obey the summons of my country, in justice to my ⟨self⟩ I can not refrain from expressing the mortification ⟨I⟩ feel to see my former services pass’d over without attr⟨act⟩ing in the smallest degree the notice or gratitude of ⟨my⟩ country; It may not be improper for me now to state ⟨that⟩ the disaster of Capture, (after receiving a wound which will deprive me of the use of my left arm for the re⟨mai⟩nder of my life) was succeeded by the most unrestrain⟨ed⟩ pilageing conduct of the enemy who deprived me of the ⟨gre⟩ater part of my personal effects, to the amount of 12, [illegible] hundred dollars; the laws of our country make no p⟨ro⟩vision for remuneration in such cases, and on a sim⟨ilar⟩ occasion Comdr. Barney, on Petitioning Congress was n⟨ot⟩ allow’d compensation for loss’s, therefore I can not expec⟨t aid⟩ from that source, however unable I am to su[s]tain the sho⟨ck⟩.
                    Notwithstanding these existing facts, it is yet in the po⟨wer⟩ of the executive to reward me in a way that will in some degree compensate me (for my loss’s, and past serv⟨ice⟩ in my country’s cause,) by confering on me one gra⟨de⟩ of Promotion to take Rank from the 14th December 1⟨814.⟩ This I conceive my self Justly entitled to, and that it is wi⟨thin⟩ the power of the President to make such appointmen⟨t is⟩ clearly elucidated by the report of the Naval committee ⟨of⟩ the senate during its last session upon the expedience of Brevet Rank in the Navy.
                    To enter into any further detail in support of my claim, I consider as unnecessary, as it would be endless, & only an intrusion upon your patience; I

will therefore refer you, for any further particulars, to the gentlemen above named, and to the distinguished General Jackson, the Honbl.’s James Brown, E. Fromantin, Ths. B Roberson, &c &c all of whom, are now in this City—willing to submit to the results, of the consideration which your excellency will be pleased, to bestow upon this address I have the honour to Subscribe myself Your Obt Svt.
                    
                        Thos. Ap Catesby JonesLieut U. S. Navy
                    
                